DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6 and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nelson, et al. (“Nelson”) (U.S. Pub. 2004/0265179).
	Regarding claims 1, 13, 14 and 15, Nelson discloses a fluid dosing system (Fig. 2, 110) comprising:
- a dosing chamber (124) divided in a fluid-tight manner by means of a displaceable
membrane (5) into:
a) a dosing compartment (cavity 130); and
b) a working fluid compartment (cavity 134) filled with a working fluid having a bulk modulus of at least 1GPa (¶ [0036], drive fluid 142 is incompressible);
- a first fluid port (seen in Fig. 2) in fluidic communication with said dosing compartment;
- a second fluid port (seen in Fig. 2) in fluidic communication with said working fluid compartment;
- an expansion reservoir (cavity 138) in fluidic communication with said fluid second port and filled with said working fluid;
- a bidirectional pump (140) in fluidic communication with said second port and
said expansion reservoir so as to be able to pump said working fluid bidirectionally between said working fluid compartment and said expansion reservoir (¶ [0035]);
- a flow sensor arranged to measure flow of said working fluid based on displacement of at least part of said expansion reservoir ([0061]: implicit feature since the delivery of the dispensed gas is controlled in accordance with the deflection of the bladders within the reservoirs).
Regarding claim 3, Nelson discloses that the expansion reservoir) comprises an expandable bellows (Fig. 2: bladder 129).
Regarding claim 6, Nelson discloses that the dosing compartment is filled with a gas (abstract).
Regarding claim 12, Nelson discloses that the pump is arranged to be controlled by a controller on the basis of an output of said flow sensor (¶ [0061]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 7 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nelson.
Regarding claim 2, Nelson discloses another embodiment wherein an expansion reservoir comprises a cylinder with a piston as an alternative to the membrane.
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to substitute pressure membrane with the piston and cylinder, since doing so would be a mere substitution of one known pressure generator for another known pressure generator with the expected results that the substituted components would provide the necessary pressure (see MPEP 2143 I B).
Regarding claim 7, Nelson discloses that the said dosing compartment is capable of being filled with and dispensing a liquid.   Applicant should note that statements of intended use, i.e., “filled with a liquid, a liquid dispensed by the system” are not germane to rejections based upon anticipation under 35 USC 102 because it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson as applied to claim 1 above, and further in view of Pichette (U.S. Pub. 2013/0180993).
Regarding claim 4, Nelson discloses an expansion reservoir but is silent that it comprises an expandable enclosure filled with a working fluid and situated in a gas filled chamber, said gas filled chamber having a gas port situated therein; wherein the flow sensor arranged to measure flow of said working fluid based on displacement of at least part of said expansion reservoir ([0061]: implicit feature since the delivery of the dispensed gas is controlled in accordance with the deflection of the bladders within the reservoirs).

Pichette teaches an expansion reservoir (10) with an expandable enclosure (16) filled with a working fluid (18) and situated in a gas filled chamber (20), said gas filled chamber having a gas port (28) situated therein.
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to substitute Nelson’s expansion reservoir with Pichette’s expansion reservoir, since doing so would be a mere substitution of one known expansion reservoir for another known expansion reservoir with the expected results that the substituted expansion reservoir would accept the working fluid under pressure (see MPEP 2143 I B).
Regarding claim 5, Pichette’s discloses that the substituted expandable enclosure is delimited by a displaceable membrane (¶ [0016])
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson as applied to claim 1 above, and further in view of Becker, et al. (“Becker”) (U.S. Pat. 4,023,709).
Regarding claim 8, Nelson discloses a “commercially available” (¶ [0003]) pump (140) but does not specify that it is a gear pump.  Becker teaches that gear pumps are used in an apparatus for dosing a constant quantity of fluid.  Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to substitute Nelson’s pump with Becker’s gear pump, since doing so would be a mere substitution of one known pump for another know pump with the expected results that the substituted pump would pump (see MPEP 2143 I B).
Claim(s) 9-11is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson as applied to claim 1 above, and further in view of Pablo (U.S. Pat. 6,055,926).
Regarding claim 9, Nelson discloses a “commercially available” (¶ [0003]) pump (140) but does not specify that it is a viscous drag pump.  Pablo teaches that viscous drag pumps are used in an apparatus for dosing a liquid.  Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to substitute Nelson’s pump with Pablo’s viscous drag pump, since doing so would be a mere substitution of one known pump for another know pump with the expected results that the substituted pump would pump (see MPEP 2143 I B).
Regarding claim 10, Nelson discloses another embodiment (Fig. 13A) wherein a controllable valve (704) situated between an expansion reservoir and the working fluid compartment.   Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to include a controllable valve so as to be able to flow the target fluid in a desired direction.  (¶ [0053])
Regarding claim 11, Nelson discloses that the valve is arranged to be controlled by a controller (¶ [0053]: “gas transfer mechanism”) on the basis of an output of said flow sensor (¶ [0053]: “gas transfer mechanism that uses pressure differentials”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See form PTO-892, attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MELARAGNO whose telephone number is (571)270-7735. The examiner can normally be reached Mon - Fri: 8 am - 5 pm +/- flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J. MELARAGNO/            Examiner, Art Unit 3754